DETAILED ACTION
This Notice of Allowance is in response to the Application filed April 11, 2021.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Claim 1: an output end cap removably connected to the output end of the generator body, the output end cap including an outlet port,
	Claim 4: an output end cap removably connected to the output end of the generator body, the output end cap including an outlet port,
REASONS FOR ALLOWANCE
3.	Claims 1-17 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein the negative plate is wrapped around the positive plate and the plurality of electrical insulators, and
	wherein a plurality of substantially helical flow channels are formed between the electrical insulators.  
	Claim 3:  a vacuum block having an air input port system for receiving air from the air intake scoop, a water inlet port for receiving water from the water reservoir, and an exit port, the vacuum block configured for mixing the air and water to form an air/water vapor mixture;
	at least one hydrogen generator assembly with an inlet port for receiving the air/water vapor mixture from the vacuum block exit port.  
	The closest prior art is the Barton reference (WO2012/096728A1).  The Barton reference fails to disclose all of the features of the independent claims.  The Barton reference in (FIGS. 16 & 17) disclose anodes 674, 774 and cathodes 672, 772 and insulators 676, 776 wrapped around each other.  However, there is no suggestion or teaching in the Barton reference or any other located reference, where the cathodes and anodes are plates wrapped around each other 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747